DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The examiner notes for clarity of the record that inventor has added new claim 22.  The subject matter of this claim is encompassed by the original election/restriction (an election of species across the entire claim set).  

112 Rejections Withdrawn
The rejection of claims 1, 9-11, 18 and 20 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 9 and 10, the amendment cancels the claims.  With respect to the remaining claims, the amendment clarifies the pixilated diagramed structures as appropriate.  
The rejection of claims 1, 18 and 20 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s arguments.  Inventor’s arguments have been carefully considered and are persuasive.  The examiner is now in agreement with inventor that the definition of the polyamino compound residue of variable Q is not indefinite.  

The rejection of claims 18 and 20 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  
The rejection of claim 19 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 21 (mistakenly identified in the rejection as claim 20) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  
The rejection of claims 2-8 and 12-16 (the remaining claims) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite because they depended from an indefinite claim, is withdrawn.  The rejection is moot.  (The amendment cancels claims 7 and 12.) 

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While it is clear that the synthetic fibers include polyesters polypropylene, etc., it is unclear, however, what other synthetic fibers may be included.  That is, the metes and bounds of the claim are unclear with respect to the synthetic fibers.  
The examiner suggests a slight rewording using “closed” claim language, something along the lines of: …wherein the synthetic fibers are polyesters, polypropylene, acrylics, nylons, vinylon, and spandex.  

102 Rejections Withdrawn
The rejection of claims 1 and 7, in so far as they read on the species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 1, the amendment narrows the scope of the claim such that it no longer reads on the cited art.  With respect to claim 7, the amendment cancels the claim.  

103 Rejections Withdrawn
The rejection of claim 9, in so far as it reads on the species defined in the previous Office Action, under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been previously searched and is deemed free of the prior art.   
All species of L-D-Q when variable Q is a biguanide compound residue represented by formula (C1) or a halamine group represented by B1, B2, B3 or B4, and variables L and D are allowed to vary over their entire scope, have been previously searched and also deemed free of the prior art.  
Inventor having overcome the outstanding art rejection, the search was expanded as called for under Markush examination practice, a compound-by-compound search.  This resulted in all species of L-D-Q when variable Q is a group represented by formula (D2), and variables L and D are allowed to vary over their entire scope, also being deemed free of the prior art.  
The search was, therefore, expanded yet again to include a single additional species.  That species is defined when: L=L2 where Y=an oxygen atom and R2’=R3’=R4’=R5’=R6’=R7’=R8’=H; D= a single bond; and Q=a polyamine residue.  
All claimed and unexamined subject matter which does not read on the species defined above is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of the Chemical Society (1951), pp. 747-756.  The reference teaches inventor’s compound (page 747, compound IV; page 748, 4th full paragraph where variable R of compound IV is defined as 2-diethylaminoethyl).  
(The examiner notes that the reference teaches another of inventor’s compounds as well: compound XV (page 749).)  

Allowable Subject Matter
The elected species being free of the prior art, any claim or portion of a claim drawn exclusively to this species would be allowable subject matter.  
1), a group represented by formula (D2), or a halamine group represented by B1, B2, B3 or B4, and variables L and D are allowed to vary over their entire scope, would also be allowable subject matter.  
That being the case: 
(a) Claims 3 and 4 are objected to because they encompass both allowable subject matter and subject matter which has not yet been completely searched.  
(b) Claims 6, 8 and 14-16 are objected to because they are drawn to allowable subject matter but depend from a claim which has been rejected, but are otherwise allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.